 1   Bruce R. Genderson (pro hac vice)
     Kevin Hardy (pro hac vice)
 2   Aaron P. Maurer (pro hac vice)
     David M. Krinsky (pro hac vice)
 3   Andrew Trask (pro hac vice)
     Kyle E.Thomason (pro hac vice)
 4   Christopher A. Suarez (pro hac vice)
     WILLIAMS & CONNOLLY LLP
 5   725 Twelfth Street, N.W.
     Washington, D.C. 20005
 6   Telephone: (202) 434-5000
     Facsimile: (202) 434-5029
 7   bgenderson@wc.com
     khardy@wc.com
 8   amaurer@wc.com
     dkrinsky@wc.com
 9   atrask@wc.com
     kthomason@wc.com
10   csuarez@wc.com

11   Matthew S. Warren (SBN 230565)
     Patrick M. Shields (SBN 204739)
12   Erika H. Warren (SBN 295570)
     Amy M. Bailey (SBN 313151
13   WARREN LEX LLP
     2261 Market Street, No. 606
14   San Francisco, CA 94114
     Telephone: (415) 895-2940
15   Facsimile: (415) 895-2964
     18-1885@cases.warrenlex.com
16
     Kaiwen Tseng (SBN 193756)
17   Craig R. Kaufman (SBN 159458)
     Hsiang ("James") H. Lin (SBN 241472)
18   TECHKNOWLEDGE LAW GROUP LLP
     100 Marine Parkway, Suite 200
19   Redwood Shores, CA 94065
     Telephone: (650) 517-5200
20   Facsimile: (650) 226-3133
     ktseng@tklg-llp.com
21   ckaufman@tklg-llp.com
     jlin@tklg-llp.com
22
     Attorneys for Defendants
23   ACER INC. AND ACER AMERICA
     CORPORATION
24

25

26

27

28
                                                      LIN DECL ISO [538]
                                            ADM MTN TO FILE UNDER SEAL
                                               CASE NO. 4:18-CV-1885-HSG
 1                                UNITED STATES DISTRICT COURT

 2                             NORTHERN DISTRICT OF CALIFORNIA

 3

 4                                                      Case No. 4:18-cv-01885-HSG
     IN RE KONINKLIJKE PHILIPS PATENT
 5   LITIGATION                                         DECLARATION OF HSIANG “JAMES” H.
                                                        LIN REGARDING [538] PHILIPS’
 6                                                      CORRECTED ADMINISTRATIVE
                                                        MOTION TO FILE UNDER SEAL
 7                                                      REGARDING PHILIPS’ MOTION TO
                                                        AMEND ITS INFRINGEMENT
 8                                                      CONTENTIONS

 9
                                                        Judge: Hon. Haywood S. Gilliam, Jr.
10
                                                        Courtroom: 2
11

12          I, Hsiang “James” H. Lin, hereby declare as follows:
13          1.      I am a Partner at TechKnowledge Law Group, outside counsel for Defendants
14   Acer Inc. and Acer America Corporation (together, “Acer”) in the above referenced action. I have
15   personal knowledge of the facts set forth in this declaration, and if called as a witness, I could and
16   would testify competently thereto.
17          2.      This declaration is being filed pursuant to L.R. 79-5(d)(1)(A) and 79-5(e)(1).
18          3.      Appendix K of Exhibit 3 to the Declaration of Daniel Apgar in Support of Philips’
19   Motion for Leave to Amend Its Infringement Contentions (Dkt No. 538-20) contains information
20   designated by Acer as “Highly Confidential – Outside Counsel Eyes Only” pursuant to the
21   Protective Order entered in this case because it contains references to Acer’s confidential business
22   information. This information is not available to the public, and given the highly competitive
23   nature of the computer industry, Acer would be harmed by the public disclosure of this
24   proprietary information because it would give Acer’s competitors a window into Acer’s
25   confidential business information.
26          4.      The table on pages 12-13 of Exhibit 5, and Exhibit B thereto, to the Declaration of
27   Daniel Apgar in Support of Philips’ Motion for Leave to Amend Its Infringement Contentions
28   (Dkt No. 538-21) contain information designated by Acer as “Highly Confidential – Outside
                                                                                     LIN DECL ISO [538]
                                                     -2-                   ADM MTN TO FILE UNDER SEAL
                                                                              CASE NO. 4:18-CV-1885-HSG
 1   Counsel Eyes Only” pursuant to the Protective Order entered in this case because they contain

 2   references to Acer’s confidential business information. This information is not available to the

 3   public, and given the highly competitive nature of the computer industry, Acer would be harmed

 4   by the public disclosure of this proprietary information because it would give Acer’s competitors

 5   a window into Acer’s confidential business information.

 6          5.      Appendix L of Exhibit 6 to the Declaration of Daniel Apgar in Support of Philips’

 7   Motion for Leave to Amend Its Infringement Contentions (Dkt No. 538-21) contains information

 8   designated by Acer as “Highly Confidential – Outside Counsel Eyes Only” pursuant to the

 9   Protective Order entered in this case because it contains references to Acer’s confidential business

10   information. This information is not available to the public, and given the highly competitive

11   nature of the computer industry, Acer would be harmed by the public disclosure of this

12   proprietary information because it would give Acer’s competitors a window into Acer’s

13   confidential business information.

14          6.      Exhibits 12, 13, 14, and 15 to the Declaration of Daniel Apgar in Support of

15   Philips’ Motion for Leave to Amend Its Infringement Contentions (Dkt No. 538-22) contain

16   information designated by Acer as “Highly Confidential – Outside Counsel Eyes Only” pursuant

17   to the Protective Order entered in this case because they contain references to Acer’s confidential

18   business information. This information is not available to the public, and given the highly

19   competitive nature of the computer industry, Acer would be harmed by the public disclosure of

20   this proprietary information because it would give Acer’s competitors a window into Acer’s

21   confidential business information.

22          7.      The table on pages 13-14 of Exhibit 16, and Exhibit B thereto, to the Declaration

23   of Daniel Apgar in Support of Philips’ Motion for Leave to Amend Its Infringement Contentions

24   (Dkt No. 538-22) contain information designated by Acer as “Highly Confidential – Outside

25   Counsel Eyes Only” pursuant to the Protective Order entered in this case because they contain

26   references to Acer’s confidential business information. This information is not available to the

27   public, and given the highly competitive nature of the computer industry, Acer would be harmed

28   by the public disclosure of this proprietary information because it would give Acer’s competitors
                                                                                    LIN DECL ISO [538]
                                                   -3-                    ADM MTN TO FILE UNDER SEAL
                                                                             CASE NO. 4:18-CV-1885-HSG
 1   a window into Acer’s confidential business information.

 2          8.      Exhibit B of Exhibit 18 to the Declaration of Daniel Apgar in Support of Philips’

 3   Motion for Leave to Amend Its Infringement Contentions (Dkt No. 538-22) contains information

 4   designated by Acer as “Highly Confidential – Outside Counsel Eyes Only” pursuant to the

 5   Protective Order entered in this case because it contains references to Acer’s confidential business

 6   information. This information is not available to the public, and given the highly competitive

 7   nature of the computer industry, Acer would be harmed by the public disclosure of this

 8   proprietary information because it would give Acer’s competitors a window into Acer’s

 9   confidential business information.

10          9.      Appendix AD of Exhibit 19 to the Declaration of Daniel Apgar in Support of

11   Philips’ Motion for Leave to Amend Its Infringement Contentions (Dkt No. 538-22) contains

12   information designated by Acer as “Highly Confidential – Outside Counsel Eyes Only” pursuant

13   to the Protective Order entered in this case because it contains references to Acer’s confidential

14   business information. This information is not available to the public, and given the highly

15   competitive nature of the computer industry, Acer would be harmed by the public disclosure of

16   this proprietary information because it would give Acer’s competitors a window into Acer’s

17   confidential business information.

18          10.     Appendix AD (PDF pages 66-118) of Exhibit 28 to the Declaration of Daniel

19   Apgar in Support of Philips’ Motion for Leave to Amend Its Infringement Contentions (Dkt No.

20   538-23) contains information designated by Acer as “Highly Confidential – Outside Counsel

21   Eyes Only” pursuant to the Protective Order entered in this case because it contains references to

22   Acer’s confidential business information. This information is not available to the public, and

23   given the highly competitive nature of the computer industry, Acer would be harmed by the

24   public disclosure of this proprietary information because it would give Acer’s competitors a

25   window into Acer’s confidential business information.

26          11.     Exhibit 36 to the Declaration of Daniel Apgar in Support of Philips’ Motion for

27   Leave to Amend Its Infringement Contentions (Dkt No. 538-24) contains information designated

28   by Acer as “Highly Confidential – Outside Counsel Eyes Only” pursuant to the Protective Order
                                                                                    LIN DECL ISO [538]
                                                    -4-                   ADM MTN TO FILE UNDER SEAL
                                                                             CASE NO. 4:18-CV-1885-HSG
 1   entered in this case because it contains references to Acer’s confidential business information.

 2   This information is not available to the public, and given the highly competitive nature of the

 3   computer industry, Acer would be harmed by the public disclosure of this proprietary

 4   information because it would give Acer’s competitors a window into Acer’s confidential

 5   business information.

 6          12.         Acer Source Code Appendices (PDF pages 1101-1340) of Exhibit 3 to the

 7   Declaration of Jonathan M. Sharret Re: Source Code in Support of Philips’ Motion for Leave to

 8   Amend Its Infringement Contentions (Dkt No. 538-40) contain information designated by Acer as

 9   “Highly Confidential – Source Code” pursuant to the Protective Order entered in this case

10   because they contain references to Acer’s source code. This information is not available to the

11   public, and given the highly competitive nature of the computer industry, Acer would be harmed

12   by the public disclosure of this proprietary information because it would give Acer’s competitors

13   a window into Acer’s source code.

14          13.         Appendix AD (PDF pages 1341-1810) of Exhibit 3 to the Declaration of Jonathan

15   M. Sharret Re: Source Code in Support of Philips’ Motion for Leave to Amend Its Infringement

16   Contentions (Dkt No. 538-40) contains information designated by Acer as “Highly Confidential –

17   Outside Counsel Eyes Only” pursuant to the Protective Order entered in this case because it

18   contains references to Acer’s confidential information. This information is not available to the

19   public, and given the highly competitive nature of the computer industry, Acer would be harmed

20   by the public disclosure of this proprietary information because it would give Acer’s competitors

21   a window into Acer’s confidential business information.

22          I declare penalty of perjury under the laws of the United States of America that, to

23   the best of my knowledge and belief, the foregoing is true and correct.

24           Executed in Redwood Shores, California, this 5th day of November 2018.
25
                                                    /s/ Hsiang “James” H. Lin
26                                                  Hsiang “James” H. Lin
27

28          13325-2116\00011189.000

                                                                                    LIN DECL ISO [538]
                                                     -5-                  ADM MTN TO FILE UNDER SEAL
                                                                             CASE NO. 4:18-CV-1885-HSG
